Per Curiam.
This court by its decision of February 28, 1964,1 having held invalid the heretofore existing legislative apportionment as set forth in secs. 4.01 and 4.02, Stats.; and the legislature and governor having failed to enact any legislative apportionment subsequent to such decision;
NOW, THEREFORE, pursuant to this court’s decision of February 28, 1964, IT IS ORDERED AND ADJUDGED that, the following legislative apportionment be effective for the 1964 legislative elections, and thereafter until such time as the legislature and governor have enacted a valid legislative apportionment plan.
SECTION 1. STATEMENT OF PRINCIPLES.
(1) In order to minimize the differences of population between the 100 assembly districts of the state, and between the 33 senate districts of the state, legislative districts are established in accordance with the final published results of the 1960 federal census of Wisconsin and with due regard to the requirements of the constitution of this state.
(2) For the assembly, the Wisconsin constitution requires districts of substantial population equality.
(a) County lines are held inviolable. Assembfy districts consist of either a whole county, several whole counties or several assembly districts placed wholly within a single county.
(b) The territory of each assembly district is kept as compact as practicable. The court considered alternative plans in several areas which might have more closely approached population equality in assembly districts. In these instances, a majority of the court concluded that the requirement of *607compactness compelled adoption of the alternatives embodied in the present judgment. In some instances, it has been possible to compensate an imbalance in assembly districting by adjustment of senate representation.
(c) The method of equal proportions has been used to determine the number of assembly seats allocated to multi-assembly district counties.
(d) For no assembly district does the 1960 population exceed by more than one-third the state-wide average population of assembly districts: 39,528.
(3) For the senate, the Wisconsin constitution requires districts of substantial population equality consisting of whole assembly districts.
(a) Assembly district lines are held inviolable. Senate districts consist of whole assembly districts, though not in all cases of whole counties.
(b) The territory of individual senate districts consists of contiguous assembly districts, convenient to the electors of the district.
(c) For no senate district does the 1960 population exceed by more than one-sixth the state-wide average population of senate districts: 119,780.
SECTION 2. APPORTIONMENT OF ASSEMBLY. Thirty-nine counties of low population are combined into 17 multicounty assembly districts, each with a population near the state-wide average for assembly districts. Sixteen counties of population near the state-wide average for assembly districts, or for geographic reasons prevented from being combined into multicounty assembly districts, are established as single-county assembly districts. The remaining 67 assembly seats are distributed among the remaining 17 counties in accordance with population.
(1) Each of these county combinations is an assembly district:
(a) Adams-Juneau-Marquette;
(b) Ashland-Bayfield-Iron;
( c ) B arron-Washburn;
(d) Buffalo-Pepin-Pierce;
(e) Burnett-Polk;
( f ) Crawford-Vernon;
(g) Door-Kewaunee;
(h) Florence-Marinette;
*608(i) Forest-Oneida-Vilas;
(j) Green-Lafayette;
(k) Green Lake-Waushara;
(l) Iowa-Richland;
(m) Jackson-Trempealeau;
(n) Langlade-Oconto;
(o) Lincoln-Taylor;
(p) Menominee-Shawano;
(q) Price-Rusk-Sawyer.
(2) Each of these counties is an assembly district:
(a) Calumet;
(b) Chippewa;
(c) Clark;
(d) Columbia;
(e) Douglas;
(f) Dunn;
(g) Grant;
(hi) Jefferson;
(i) Monroe;
(j) Ozaukee;
(k) Portage;
(l) St. Croix;
(m) Sauk;
(n) Walworth;
(o) Washington;
(p) Waupaca.
(3) Each of these counties contains several assembly districts as shown:
(a) Brown county contains 3;
(b) Dane county contains S;
(c) Dodge county contains 2 ;
(d) Eau Claire county contains 2;
(e) Fond du Lac county contains 2 ;
(f) Kenosha county contains 2;
(g) La Crosse county contains 2’\
(h) Manitowoc county contains 2;
(i) Marathon county contains 2;
(j) Milwaukee county contains 25;
(k) Outagamie county contains 3;
(l) Racine county contains 3;
(m) Rock county contains 3;
(n) Sheboygan county contains 2;
(o) Waukesha county contains 4;
(p) Winnebago county contains 3;
(q) Wood county contains 2.
SECTION 3. DISTRICTING OF MULTI-ASSEM-BLY DISTRICT COUNTIES.
Within the 17 multi-assembly district counties, the boundaries of assembly districts are established along town and ward lines. “Ward” means wards as they existed as of the date of this judgment or new wards established after the 1960 census on the contingency that they be incorporated into this apportionment.
*609(1) Brown county assembly districts.
(a) The 1st, 4th, 5th, 7th, 8th, 10th, 11th, 12th, 13th, 14th, 15th, 17th, 18th, 19th, 20th and 21st wards of the city of Green Bay constitute the 1st assembly district of Brown county.
(b) The towns of Allouez, Bellevue, DePere, Eaton, Glen-more, Green Bay, Holland, Humboldt, Morrison, New Denmark, Rockland and Wrightstown; the villages of Denmark and Wrightstown; the city of DePere; and the 2nd, 3rd and 6th wards of the city of Green Bay constitute the 2nd assembly district of Brown county.
(c) The towns of Ashwaubenon, Hobart, Lawrence, Pitts-field, Preble, Scott and Suamico; the villages of Howard and Pulaski; and the 9th, 16th, 22nd, 23rd and 24th wards of the city of Green Bay constitute the 3rd assembly district of Brown county.
(2) Dane COUNTY ASSEMBLY DISTRICTS.
(a) The 3rd, 7th, 12th, 15th, 16th, 17th, 18th and 22nd wards of the city of Madison constitute the 1st assembly district of Dane county.
(b) The 2nd, 4th, 6th, 8th, 9th, 13th and 14th wards of the city of Madison constitute the 2nd assembly district of Dane county.
(c) The 1st, 5th, 10th, 11th, 19th, 20th and 21st wards of the city of Madison constitute the 3rd assembly district of Dane county.
(d) The towns of Albion, Blooming Grove, Bristol, Burke, Christiana, Cottage Grove, Deerfield, Dunkirk, Dunn, Medina, Pleasant Springs, Sun Prairie and York; the villages of Cambridge, Cottage Grove, Deerfield, McFarland, Maple Bluff, Marshall, Monona and Rockdale; and the cities of Stoughton and Sun Prairie constitute the 4th assembly district of Dane county.
*610(e) The towns of Black Earth, Berry, Blue Mounds, Cross Plains, Dane, Fitchburg, Madison, Mazomanie, Middleton, Montrose, Oregon, Perry, Primrose, Roxbury, Rut-land, Springdale, Springfield, Vermont, Verona, Vienna, Westport and Windsor; that part of the villages of Belle-ville and Brooklyn in Dane county; the villages of Black Earth, Blue Mounds, Cross Plains, Dane, DeForest, Mazomanie, Mt. Horeb, Oregon, Shorewood Hills, Verona and Waunakee; and the city of Middleton constitute the 5th assembly district of Dane county.
(3) Dodge county assembly districts.
(a) The towns of Ashippun, Clyman, Emmet, Herman, Hubbard, Hustisford, Lebanon, Leroy, Lomira, Oak Grove, Rubicon, Shields, Theresa and Williamstown; the villages of Brownsville, Clyman, Hustisford, Iron Ridge, Kekoskee, Lomira, Neosho and Theresa; the cities of Horicon, Juneau and Mayville; and that part of the city of Watertown in Dodge county constitute the 1st assembly district of Dodge county.
(b) The towns of Beaver Dam, Burnett, Calamus, Chester, Elba, Fox Lake, Lowell, Portland, Trenton and Westford; the villages of Lowell and Reeseville; that part of the village of Randolph in Dodge county; the cities of Fox Lake and Beaver Dam; and that part of the city of Waupun in Dodge county constitute the 2nd assembly district of Dodge county.
(4) Eau Claire county assembly district.
(a) The 1st, 2nd, 3rd, the 5th to the 10th, the 13th and 15th wards of the city of Eau Claire constitute the 1st assembly district of Eau Claire county.
(b) All the towns and villages of the county; the cities of Altoona and Augusta; and the 4th, 11th, 12th and 14th wards of the city of Eau Claire constitute the 2nd assembly district of Eau Claire county.
*611(5) Fond du Lac county assembly districts.
(a) The towns of Empire and Fond du Lac and the city of Fond du Lac constitute the 1st assembly district of Fond du Lac county.
(b) The towns of Alto, Ashford, Auburn, Byron, Calumet, Eden, Eldorado, Forest, Friendship, Lamartine, Marsh-field, Metomen, Oakfield, Osceola, Ripon, Rosendale, Spring-vale, Taycheedah and Waupun; the villages of Brandon, Campbellsport, Eden, Fairwater, Mount Calvary, North Fond du Lac, Oakfield, Rosendale and St. Cloud; the city of Ripon; and that part of the city of Waupun in Fond du Lac county constitute the 2nd assembly district of Fond du Lac county.
(6) Kenosha county assembly districts.
(a) The 1st to the 3rd, the 5th, the 7th to 13th and the 16th to 18th wards of the city of Kenosha constitute the 1st assembly district of Kenosha county.
(b) The towns of Brighton, Bristol, Paris, Pleasant Prairie, Randall, Salem, Somers and Wheatland; the villages of Paddock Lake, Silver Lake and Twin Lakes; and the 4th, 6th, 14th and 15th wards of the city of Kenosha constitute the 2nd assembly district of Kenosha county.
(7) La Crosse county assembly districts.
(a) The 1st to 5th and the 9th to 20th wards of the city of La Crosse constitute the 1st assembly district of La Crosse county.
(b) The 6th to 8th and the 21st wards of the city of La Crosse; and all that part of the county outside the city of La Crosse constitute the 2nd assembly district of La Crosse county.
(8) Manitowoc county assembly districts.
(a) The towns of Manitowoc, Manitowoc Rapids and Newton; and the city of Manitowoc constitute the 1st assembly district of Manitowoc county.
*612(b) The towns of Cato, Centerville, Cooperstown, Eaton, Franklin, Gibson, Kossuth, Liberty, Maple Grove, Meeme, Mishicot, Rockland, Schleswig, Two Creeks and Two Rivers; the villages of Cleveland, Francis Creek, Maribel, Mishicot, Reedsville, St. Nazianz, Valders and Whitelaw; that part of the city of Kiel in Manitowoc county; and the city of Two Rivers constitute the 2nd assembly district of Manitowoc county.
(9) Marathon county assembly districts.
(a) The towns of Bergen, Berlin, Bern, Bevent, Brighton, Cassel, Cleveland, Day, Easton, Eau Pleine, Elderon, Emmet, Frankfort, Franzen, Green Valley, Guenther, Halsey, Hamburg, Harrison, Hewitt, Holton, Hull, Johnson, Knowlton, Kronenwetter, McMillan, Marathon, Mosinee, Norrie, Plover, Reid, Rib Falls, Rib Mountain, Rietbrock, Ringle, Spencer, Stettin, Weston and Wien; that part of the villages of Abbotsford and Unity in Marathon county; the villages of Athens, Edgar, Elderon, Fenwood, Hatley, Marathon, Spencer and Stratford; that part of the cities of Colby and Marsh-field in Marathon county; and the city of Mosinee constitute the 1st assembly district of Marathon county.
(b) The towns of Maine, Texas and Wausau; the villages of Brokaw and Rothschild; and the cities of Schofield and Wausau constitute the 2nd assembly district of Marathon county.
(10) Milwaukee county assembly districts, (a) The 1st ward of the city of Milwaukee; and the 6th ward of the city of Glendale constitute the 1st assembly district of Milwaukee county.
(b) The 2nd ward of the city of Milwaukee constitutes the 2nd assembly district of Milwaukee county.
(c) The 3rd ward of the city of Milwaukee constitutes the 3rd assembly district of Milwaukee county.
*613(d) The 4th ward of the city of Milwaukee constitutes the 4th assembly district of Milwaukee county.
(e) The 5th ward of the city of Milwaukee constitutes the 5th assembly district of Milwaukee county.
(f) The 6th ward of the city of Milwaukee constitutes the 6th assembly district of Milwaukee county.
(g) The 7th ward of the city of Milwaukee constitutes the 7th assembly district of Milwaukee county.
(h) The 8th ward of the city of Milwaukee constitutes the 8th assembly district of Milwaukee county.
(i) The 9th ward of the city of Milwaukee; and the 4th and 5th wards of the city of Glendale constitute the 9th assembly district of Milwaukee county.
(j) The 10th ward of the city of Milwaukee constitutes the 10th assembly district of Milwaukee county.
(k) The 11th ward of the city of Milwaukee constitutes the 11th assembly district of Milwaukee county.
(l) The 12th ward of the city of Milwaukee constitutes the 12th assembly district of Milwaukee county.
(m) The 13th ward of the city of Milwaukee; and the 1st, 2nd and 3rd wards of the city of Glendale constitute the 13th assembly district of Milwaukee county.
(n) The 14th ward of the city of Milwaukee constitutes the 14th assembly district of Milwaukee county.
(o) The 15th ward of the city of Milwaukee constitutes the 15th assembly district of Milwaukee county.
(p) The 16th ward of the city of Milwaukee constitutes the 16th assembly district of Milwaukee county.
(q) The 17th ward of the city of Milwaukee; and the city of St. Francis constitute the 17th assembly district of Milwaukee county.
(r) The 18th ward of the city of Milwaukee; the villages of Brown Deer and River Hills; and that part of the vil*614lage of Bayside in Milwaukee county constitute the 18th assembly district of Milwaukee county.
(s) The 19th ward of the city of Milwaukee; and the city of Oak Creek constitute the 19th assembly district of Milwaukee county.
(t) The first six wards of the city of Wauwatosa constitute the 20th assembly district of Milwaukee county.
(u) The 7th and 8th wards of the city of Wauwatosa; and the 3rd and Sth wards of the city of West Allis constitute the 21st assembly district of Milwaukee county.
(v) The village of West Milwaukee; and the 1st, 2nd and 4th wards of the city of West Allis constitute the 22nd assembly district of Milwaukee county.
(w) The villages of Greendale and Hales Corners; and the cities of Franklin and Greenfield constitute the 23rd assembly district of Milwaukee county.
(x) The cities of Cudahy and South Milwaukee constitute the 24th assembly district of Milwaukee county.
(y) The villages of Fox Point, Shorewood and Whitefish Bay constitute the 25th assembly district of Milwaukee county.
(11) Outagamie county assembly districts.
(a) The 1st, 2nd, 3rd, 4th, 5th, 6th, 7th, 8th, 9th, 10th, 11th, 12th, 13th, 14th and 20th wards of the city of Appleton constitute the 1st assembly district of Outagamie county.
(b) The towns of Buchanan, Freedom, Kaukauna, Oneida, Osborne, Seymour and Vandenbroek; the villages of Combined Locks, Kimberly and Little Chute; and the cities of Kaukauna and Seymour constitute the 2nd assembly district of Outagamie county.
(c) The towns of Black Creek, Bovina, Center, Cicero, Dale, • Deer Creek, Ellington, Grand Chute, Greenville, Hortonia, Liberty, Maine and Maple Creek; the villages of Bear Creek, Black Creek, Hortonville and Shiocton; that part of the city of New London in Outagamie county; and the *61515th, 16th, 17th, 18th and 19th wards of the city of Appleton constitute the 3rd assembly district of Outagamie county.
(12) Racine county assembly districts.
(a) The town of Mt. Pleasant; the villages of Elmwood Park and Sturtevant; and the 2nd, 3rd, 6th, 10th, 11th, 13th and 14th wards of the city of Racine constitute the 1st assembly district of Racine county.
(b) The villages of North Bay and Wind Point; and the 1st, 4th, 5 th, 7th to 9th, 12th and 15 th wards of the city of Racine constitute the 2nd assembly district of Racine county.
(c) The towns of Burlington, Caledonia, Dover, Norway, Raymond, Rochester, Waterford and Yorkville; the villages of Rochester, Union Grove and Waterford; and the city of Burlington constitute the 3rd assembly district of Racine county.
(13) Rock county assembly districts.
(a) The towns of Bradford, Harmony, Johnstown and La Prairie; and the city of Janesville constitute the 1st assembly district of Rock county.
(b) The towns of Avon, Beloit, Center, Fulton, Janes-ville, Lima, Magnolia, Milton, Newark, Plymouth, Porter, Rock, Spring Valley and Union; the villages of Footville, Milton, Milton Junction and Orfordville; and the cities of Edgerton and Evansville constitute the 2nd assembly district of Rock county.
(c) The towns of Clinton and Turtle; the village of Clinton; and the city of Beloit constitute the 3rd assembly district of Rock county.
(14) Sheboygan county assembly districts.
(a) The city of Sheboygan constitutes the 1st assembly district of Sheboygan county.
(b) All the towns, cities and villages of the county, except the city of Sheboygan constitute the 2nd assembly district of Sheboygan county.
*616(15) Waukesha county assembly districts.
(a) The towns of Brookfield and Pewaukee; the villages of Butler, Elm Grove and Pewaukee; the city of Brookfield; and the 1st ward of the city of Waukesha constitute the 1st assembly district of Waukesha county.
(b) The towns of Lisbon, Merton and Oconomowoc; the villages of Chenequa, Hartland, Lac La Belle, Lannon, Menomonee Falls, Merton and Sussex; and the city of Oconomowoc constitute the 2nd assembly district of Wau-kesha county.
(c) The towns of Delafield, Genesee and Waukesha; the villages of Nashotah, North Prairie and Wales; the city of Delafield; and all of the city of Waukesha except the 1st ward constitute the 3rd assembly district of Waukesha county.
(d) The towns of Eagle, Mukwonago, Muskego, Ottawa, Summit and Vernon; the villages of Big Bend, Dousman, Eagle, Mukwonago and Oconomowoc Lake; and the city of New Berlin constitute the 4th assembly district of Waukesha county.
(16) Winnebago county assembly districts.
(a) The 1st to the Sth, the 7th to the 12th, and the 15th and 16th wards of the city of Oshkosh constitute the 1st assembly district of Winnebago county.
(b) The towns of Algoma, Black Wolf, Clayton, Menasha, Nekimi, Nepeuskun, Omro, Oshkosh, Poygan, Rushford, Utica, Vinland, Winchester, Winneconne and Wolf River; the village of Winneconne; the city of Omro; and the 6th, 13th and 14th wards of the city of Oshkosh constitute the 2nd assembly district of Winnebago county.
(c) The town of Neenah and the cities of Menasha and Neenah constitute the 3rd assembly district of Winnebago county.
(17) WOOD COUNTY ASSEMBLY DISTRICTS.
(a) The towns of Arpin, Auburndale, Cameron, Cary, Dexter, Hansen, Hiles, Lincoln, Marshfield, Milladore, Rem*617ington, Richfield, Rock’ Rudolph, Sherry, Sigel and Wood; the villages of Auburndale, Milladore, Rudolph and Vesper; that part of the city of Marshfield in Wood county; and the city of Pittsville constitute the 1st assembly district of Wood county.
(b) The towns of Cranmoor, Grand Rapids, Port Edwards, Saratoga and Seneca; the villages of Biron and Port Edwards; and the cities of Nekoosa and Wisconsin Rapids constitute the 2nd assembly district of Wood county.
SECTION 4. SENATE DISTRICTS. Each of these assembly district combinations is a senate district, to be numbered as shown:
(1) Door-Kewaunee, Manitowoc 1st, Manitowoc 2nd;
(2) Brown 1st, Brown 2nd, Calumet;
(3) Milwaukee 11th, Milwaukee 12th, Milwaukee 14th;
(4) Milwaukee 3rd, Milwaukee 18th, Milwaukee 25th;
(5) Milwaukee 2nd, Milwaukee 9th, Milwaukee 15th;
(6) Milwaukee 1st, Milwaukee 5th, Milwaukee 7th;
(7) Milwaukee 17th, Milwaukee 19th, Milwaukee 24th;
(8) Milwaukee 20th, Milwaukee 21st, Milwaukee 22nd;
(9) Milwaukee 4th, Milwaukee 6th, Milwaukee 13th;
(10) Buffalo-Pepin-Pierce, Burnett-Polk, St. Croix;
(11) Milwaukee 8th, Milwaukee 10th, Milwaukee 16th;
(12) Clark, Forest-Oneida-Vilas, Lincoln-Taylor;
(13) Dodge 1st, Jefferson, Washington;
(14) Outagamie 1st, Outagamie 2nd, Outagamie 3rd, Wau-paca;
(15 ) Rock 1st, Rock 3rd, Walworth;
(16) Dane 4th, Dane 5th, Rock 2nd;
(17) Grant, Green-Lafayette, Iowa-Richland;
(18) Dodge 2nd, Fond du Lac 1st, Fond du Lac 2nd;
(19) Winnebago 1st, Winnebago 2nd, Winnebago 3rd;
(20) Ozaukee, Sheboygan 1st, Sheboygan 2nd;
(21) Racine 1st, Racine 2nd;
(22) Kenosha 1st, Kenosha 2nd;
(23) Barron-Washburn, Chippewa, Dunn;
(24) Green Lake-Waushara, Portage, Wood 1st, Wood 2nd;
*618(25) Ashland-Bayfield-Iron, Douglas, Price-Rusk-Sawyer;
(26) Dane 1st, Dane 2nd, Dane 3rd;
(27) Adams-Juneau-Marquette, Columbia, Sauk;
(28) Milwaukee 23rd, Racine 3rd, Waukesha 4th;
(29) Marathon 1st, Marathon 2nd, Menominee-Shawano;
(30) Brown 3rd, Florence-Marinette, Langlade-Oconto;
(31) Eau Claire 1st, Eau Claire 2nd, Jackson-Trempealeau, Monroe;
(32) Crawford-Vernon, La Crosse 1st, La Crosse 2nd;
(33) Waukesha 1st, Waukesha 2nd, Waukesha 3rd.
IT IS FURTHER ORDERED AND ADJUDGED that notwithstanding the provisions of sec. 251.65, Stats., this court will not consider any objections to, or motions relating to, the foregoing legislative apportionment which, together with all supporting briefs and memoranda, have not been filed by relator, respondent, or intervening respondents, with this court by May 20, 1964. Any such objections or motions will be passed upon by this court not later than May 25, 1964.
There is appended hereto as an appendix an analysis of the apportionment made by this judgment which has been prepared by the Wisconsin Legislative Reference Bureau.
Appendix
Legislative Apportionment Established by the Wisconsin Supreme Court
1960 POPULATIONS OF SENATE AND ASSEMBLY DISTRICTS, BY SENATE DISTRICT
Apportionment: Assembly districts were allocated according to the method of “Equal Proportions”. Four assembly districts are reapportioned among counties, making Douglas a single-district county, and taking one Assembly district each out of northeastern, northwestern and southwestern Wisconsin. Two new Assembly districts are allocated to Waukesha County (giving it a total of 4 districts) and one new district is allocated to both Milwaukee County (25) and Outagamie County (3).
Assembly districting: Assembly districts lines in most multi-Assembly district counties have been revised to minimize population differences among districts. No Assembly district exceeds the state average by more than one-third and the 51 smallest Assembly districts contain 45.4 per cent of the state’s population.
*619Senate districts: The 14th, 24th and 31st Senate Districts each consist of 4 Assembly districts of low population; the 21st and 22nd Senate Districts each consist of 2 Assembly districts of high population; all other Senate districts contain 3 Assembly districts each. No Senate district deviates by more than one-sixth from the state average for Assembly districts and 48.4 per cent of the state’s population live in a bare majority of the Senate districts.




*620



*621



*622



*623



*624



*625



*626



*627



*628



*629



*630



*631



*632


*633The following memorandum was filed May 25, 1964:
Per Curiam. By the judgment of May 14, 1964, which adopted a plan of legislative apportionment, the parties to the action were granted until May 20, 1964, in which to file objections or motions relating to such apportionment. None of the parties filed any objections or motions within the specified time, but four requests for changes were filed by others. After careful consideration of these four requests, the court denies the same.

 State ex rel. Reynolds v. Zimmerman (1964), 22 Wis. (2d) 544, 126 N. W. (2d) 551.